Filed 5/4/22
               CERTIFIED FOR PARTIAL PUBLICATION*

        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        FIRST APPELLATE DISTRICT

                                  DIVISION FOUR


 LILLIAN MORRIS,
       Plaintiff and Appellant,             A155027
                 v.                         (Contra Costa County Super. Ct.
 JPMORGAN CHASE BANK, N.A.,                 No. C17-02098)
 et al.,
       Defendants and Respondents.


       This long-running story begins in 2008 when plaintiff Lillian Morris,
facing straitened financial circumstances, fell into default on her home
mortgage. After negotiating a loan modification with the original lender, she
once again defaulted in 2009. Morris and her late husband, Ashraf Mazhari,
then filed two bankruptcy proceedings, and through those proceedings staved
off foreclosure for a number of years. Mazhari died while the second
bankruptcy was pending, further compromising Morris’s financial condition
and exposing her once again to foreclosure. Morris, on her own, tried to
obtain another loan modification, but was unsuccessful.
       Following the lifting of the automatic stay in a third bankruptcy in
2016, Morris’s home was sold at public auction to JPMorgan Chase Bank,
N.A. (Chase), the deed of trust beneficiary and successor to the original



       Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this
       *

opinion is certified for publication with the exception of parts II.E.–G.


                                      1
lender. In this lawsuit, Morris claims that the trustee’s sale occurred without
notice to her. Her core allegation is that Chase and then Rushmore
Management Services, LLC (Rushmore), the loan servicer at the time of the
trustee’s sale, pursued foreclosure secretly while giving her false assurances
that loan modification terms were forthcoming and shuttling her back and
forth between uninformed representatives who gave her inconsistent
information about the status of her modification request. She claims she
would have qualified for a modification, and avoided foreclosure, had Chase
and Rushmore dealt with her in good faith.
      The operative complaint seeks various forms of postforeclosure relief,
including damages, an order setting aside the trustee’s sale, and a
declaration quieting title. The complaint pleads 11 causes of action against
Chase, Rushmore, and the subsequent purchaser of the home from Chase
following the foreclosure, U.S. Bank, N.A. (U.S. Bank) (collectively, the
defendants). Without detailing them all at this point, suffice it to say that
Morris pleads these causes of action under the California Homeowner Bill of
Rights (HBOR) (Civ. Code,1 §§ 2923.6, 2923.7) and sundry other statutory
(§ 2924b; Bus. & Prof. Code, § 17200), common law and equitable (negligence,
voiding of trustee’s sale, quiet title) theories. The story ends in 2018—at
least so far—with the trial court sustaining the defendants’ demurrers
without leave to amend as to all claims.
      After another lengthy delay occasioned by yet another bankruptcy,
Morris now appeals. She limits the appeal to seven of her 11 causes of action.
We reverse in part and affirm in part. In the published portion of this
opinion, we reverse with directions that the trial court enter a new and
different order overruling the demurrers to the first cause of action alleging

      1   Statutory references are to the Civil Code unless otherwise indicated.


                                       2
failure to appoint a single point of contact (§ 2923.7), the second cause of
action alleging dual tracking (§ 2923.6), and the third cause of action alleging
failure to mail upon request a notice of default and notice of trustee’s sale
(§ 2924b). In the unpublished portion of the opinion, we affirm on the
remaining four causes of action.
                             I. BACKGROUND
   A. Initial Complaint
      Morris filed her initial complaint against Chase, Rushmore, and
U.S. Bank in November 2017. Since the allegations that she later made by
amendment are important to our analysis, we begin by placing the
amendments in context against a baseline recitation of the facts as originally
pleaded, read together with the exhibits attached to the complaint, and with
various publicly filed documents that were judicially noticed at the
defendants’ request.
      In October 2005, Morris borrowed $934,500 from Washington Mutual
Bank, F.A. (WaMu) secured by a deed of trust on her home in Lafayette. This
was a refinance of a prior $535,000 loan with WaMu taken out in 1993. With
her late husband, Morris lived in the home as a primary residence beginning
in 1993. Morris legally changed her name in February 2005 from Shams
Azar Tehrani Mazhari, which is the name shown on the title documents to
the home. Over the course of the next decade, Morris defaulted; obtained a
loan modification from WaMu, defaulted again, and filed for chapter 11
bankruptcy twice, preventing foreclosure while the bankruptcies were
pending; WaMu went into receivership and assigned Morris’s mortgage loan
and deed of trust to the Federal Deposit Insurance Corporation (FDIC); and
Chase, by assignment from the FDIC, stepped into WaMu’s shoes as
mortgagee and deed of trust beneficiary.



                                      3
      In early 2015 Morris applied to Chase for a loan modification. Since
English is not Morris’s native language, she hired an agent to assist her in
communicating with Chase. But Chase took the position that she “did not
need an agent and she should deal with Chase directly.” “[E]very time she
called asking for assistance,” “[e]ach representative kept asking [Morris for]
the same information and the same documents [she had] previously
submitted with no progress in the status of [her] request for assistance.”
Whenever Morris called Chase to ask about the status of her application, she
was “shuffled from one representative to another.” In the course of being
given the “runaround,” she was given “false and inconsistent information
about [her] rights” and “led to believe that her foreclosure alternative
requests were being considered, and that her home would not be sold until
there was a determination on her loss mitigation requests.” “Chase’s
representatives kept providing [Morris] with positive statements and
reassurances that [she] would obtain a loan modification,” yet apparently
denied her loan modification application at some point, without saying why.
Morris admits she was verbally advised of the denial “[a]t an unknown time.”
But she was never given any reasons for the denial and she “never received a
denial letter in writing” advising her that she had a right to appeal.
      In April 2015, Chase recorded a notice of default against Morris’s home
for past due payments under the loan of $38,504.82, and foreclosure
proceedings began. In August 2015, Chase recorded a notice of trustee’s sale,
noticing a foreclosure sale for September 10, 2015. One week before the
scheduled foreclosure sale, Morris filed her third chapter 11 bankruptcy
petition. In February 2016, the third bankruptcy case was converted to a
chapter 7 proceeding. In May 2016, the bankruptcy court granted Chase
relief from the automatic stay. And in September 2016, Chase recorded a



                                      4
notice of trustee’s sale for October 18, 2016. The scheduled October 18, 2016
date of sale designated in the recorded September 2016 notice of sale was
later postponed to April 27, 2017.2
      In March 2017, Chase assigned its rights as servicer of the mortgage to
Rushmore. After the change in servicer, Morris spoke to a person at
Rushmore who was “rude to her” and said she needed to speak to a person
named “Vivian,” who proved to be unreachable. The day before the further
postponed foreclosure sale scheduled for late April 2017, Morris filed a
lawsuit against Chase and Rushmore for, among other things, violation of the
HBOR and the unfair competition law (UCL).3 A trustee’s deed upon sale
was recorded May 4, 2017. Morris learned of the sale after it had already
occurred, from a real estate broker and from her then counsel. She withdrew
her lawsuit after the sale took place, and the property was resold to
U.S. Bank weeks later, on July 6, 2017. There is no indication in the record




      2 The first postponement, from September 15, 2015 to October 16, 2016,
clearly took place as a result of a pending bankruptcy stay. (§ 2924g,
subd. (e).) It is not clear from the record why the second postponement, from
October 16, 2016 to April 27, 2017, took place. Presumably, it occurred at
Chase’s initiative. (See § 2924g, subd. (c)(1)(D) [postponements of foreclosure
sales for periods of less than 365 days authorized at the discretion of the
trustee].)
      3 In her opening brief on appeal, Morris points out that, three days
before the foreclosure sale on April 27, 2017, she received a letter from
Rushmore denying her loan modification application, but giving no reasons
for the denial. She attaches the letter as an extra-record exhibit to her brief
in violation of rule 8.204(d) of the California Rules of Court. Because the
receipt of this denial letter was not alleged in Morris’s complaint, because it
was neither brought to the attention of the trial court nor properly placed
into the record on appeal by request for augmentation, we have not
considered it.


                                      5
that U.S. Bank had notice of the statutory violations Morris alleges took
place prior to its purchase of the property.
      Morris’s original complaint in this case, filed on November 7, 2017,
renews and expands upon the allegations she made in her abandoned lawsuit
earlier that year. It recites the history of Morris’s failed attempt to obtain a
loan modification from Chase and Rushmore, and alleges generally that she
“did everything she could to save her home, but she . . . lost her home because
of Defendants’ negligent handling and misrepresentations regarding her
account.” “[H]ad Defendants properly reviewed [her] loan modification and
loss mitigation requests in a timely manner,” she alleges, “[she] would have
either been approved for a loan modification, or would have pursued other
foreclosure alternatives, such as reinstating their Note, or a short sale.”
      The original complaint names all three defendants and alleges 11
causes of action against each of them. The first and second causes of action,
pleaded on HBOR theories, allege Chase and Rushmore (1) failed to assign a
single point of contact (§ 2923.7, subds. (a)–(e); Stats. 2012, ch. 86, § 9;
Stats. 2012, ch. 87, § 9), and (2) recorded a notice of default or notice of sale
or conducted a foreclosure sale while a “complete application” for a loan
modification was pending, a practice sometimes called “dual tracking”
(§ 2923.6, subds. (c) & (f ); Stats. 2012, ch. 87, § 7). The third cause of action
alleges Chase failed to mail Morris—by registered or certified mail (§ 2924b),
or by any other means—a copy of a notice of default filed in April 2015 or a
copy of the notice of trustee’s sale recorded in September 2016. The fourth
cause of action pleads negligence; the eighth cause of action seeks to set aside
the trustee’s sale; the ninth cause of action seeks to quiet title; and the
eleventh cause of action alleges unlawful, unfair or fraudulent business
practices under the UCL (Bus. & Prof. Code, § 17200 et seq.).



                                       6
   B. First Demurrer
      Rushmore and U.S. Bank jointly filed a general demurrer, and the trial
court sustained it as to all causes of action, with leave to amend.4 Ruling on
the demurrer in January 2018, the court identified several specific
deficiencies in the complaint and granted leave to amend. The trial court
noted that Morris’s alleged HBOR causes of action were “vague as to time”
and “caution[ed]” Morris that, for the HBOR to apply, she would need to
allege she was not in active bankruptcy during the relevant time because
section 2920.5, subdivision (c)(2)(C) excludes an individual who is pursuing
such a proceeding from the definition of a “borrower” authorized to bring
claims asserting HBOR violations.
      After pointing out this vagueness defect, the court went on to sustain
the demurrer as to each cause of action on various additional grounds,
including failure to allege a “material violation” of the HBOR and “actual
economic damages” (the first and second causes of action); failure to make
any specific allegations against Rushmore or U.S. Bank (the first, second,
third, and fourth causes of action); failure to allege any conduct that caused
her default (the fourth cause of action); failure to allege tender of funds
sufficient to pay off the secured loan delinquency, or an exception to the
tender rule (the eighth and ninth causes of action); failure to allege any
unlawful conduct can be differentiated from her defective HBOR claims and
failure to plead economic injury (the eleventh cause of action).




      4  In support of their jointly filed demurrer, Rushmore and U.S. Bank
also filed a voluminous request for judicial notice of 17 exhibits, consisting of
200 pages of publicly available records. These documents included docket
sheets from Morris’s various bankruptcies that provided a detailed
chronology of those proceedings.


                                      7
      On all causes of action, the trial court made clear it would give Morris
just “one final opportunity to amend” to cure the identified deficiencies.
   C. First Amended Complaint
      On February 2, 2018, Morris filed the operative first amended
complaint. The causes of action pleaded in the first amended complaint were
more specifically targeted than in the initial complaint; Morris limited the
third (§ 2924b) to Chase alone, and the first (§ 2923.7), second (§ 2923.6), and
eleventh (Bus. & Prof. Code, § 17200 et seq.) to Chase and Rushmore, while
continuing to name all three defendants on the fourth (negligence), eighth
(set aside of trustee’s sale) and ninth (quiet title). The first amended
complaint also realleged the facts set forth in the initial complaint, but
supplemented them in certain ways. Morris specifically alleged for the first
time, for example, that over the years she lived in her Lafayette home, she
“spent a significant amount of money renovating the property including
painting the house, placing gates on the property, improving the plumbing,
[and] installing new floors and tiles,” all of which she alleged “considerably
increased the value of the property.” She also specifically tied her allegations
concerning the failure to appoint a single point of contact to her allegation
concerning her failure to tender the past due amount necessary to redeem her
loan, alleging for the first time that the inconsistent information she received
from allegedly incompetent and uninformed servicing representatives
deprived her of the opportunity to tender funds to pay off her loan.
      The primary addition to the facts Morris alleged in the first amended
complaint had to do with Rushmore’s conduct in 2017, following its
appointment as loan servicer. To the background facts and to every cause of
action pleaded specifically against Chase and Rushmore, Morris added
greater particularity to the allegations describing how she was treated by
Rushmore. She alleged that once again she was “shuffled from” person to

                                      8
person and that she was given “inconsistent information” by Rushmore
representatives who were “unable to provide a status update as to her . . .
pending loan modification review.” She alleged, for example, that
representatives of Rushmore told her, on the one hand, it was her
responsibility to retrieve her loan modification application from Chase and
they would review it when she sent it to them, while on the other hand, that
her loan modification was under active review. She also alleged specific
assurances from a Rushmore representative that, while her modification
application was pending, they would not proceed with a trustee’s sale, which
was untrue since, she claims, Rushmore was simultaneously pursuing the
foreclosure process.
   D. Second Round of Demurrers
      In response to the first amended complaint, all three defendants filed
general demurrers, Chase for the first time, and Rushmore and U.S. Bank for
the second time, again jointly. Both demurrers argued that Morris failed to
cure the deficiencies identified in the trial court’s prior ruling and presented
some new arguments why the amended complaint was subject to demurrer.
      The trial court sustained the demurrers, this time without leave to
amend.5 On Morris’s HBOR claims, the court concluded the amended
complaint did “nothing to address the statutory exclusion under HBOR for
persons in bankruptcy.” In addition, the court sustained the demurrer on the
HBOR causes of action because the amended complaint still failed to allege a
“material violation” of sections 2923.6 and 2923.7 and failed to allege “actual
economic damages” caused by the alleged violations, as required for recovery

      5 The court granted judicial notice requests from Chase and Rushmore
asking it to notice the same publicly available records from the dockets of
Morris’s several bankruptcies that were judicially noticed in connection with
the first demurrer.


                                      9
of money damages under the HBOR after a foreclosure has occurred.
(§ 2924.12, subd. (b).) The court also ruled that the dual tracking claim
under section 2923.6 was abated. For the third cause of action under section
2924b, “[d]espite [Morris’s] prior opportunity to amend,” she again failed to
“make any allegations with respect to any specific Defendant.” On the fourth
cause of action for negligence, the trial court ruled that the amended
complaint remained vague about which party allegedly did what, and that
Morris failed “to allege how any of the alleged negligent conduct cause[d]
[her] default.”
      On the eighth (to set aside trustee’s sale) and ninth (quiet title) causes
of action, the trial court concluded that Morris’s allegation in the amended
complaint that “she was ‘willing and able to tender funds’ . . . is not
tantamount to an allegation that she actually offered to pay the full amount
of the debt” in compliance with the tender rule. It also ruled there were no
allegations supporting an exception to the tender rule. Finally, the trial
court ruled that the eleventh cause of action for unlawful or unfair business
practices failed because the amended complaint was “bereft of allegations
which would demonstrate economic injury and causation.”
      Based on orders sustaining the demurrers without leave to amend, the
trial court entered judgments of dismissal with prejudice in favor of all
defendants in June 2018.
      Morris appealed in August 2018 and in February 2019 filed a fourth
petition in bankruptcy court, which, together with a bankruptcy appeal,
delayed further prosecution of the appeal in this case until August 2020.
Defendants moved to dismiss the appeal for failure to timely procure the
record, but we declined to dismiss it and now address it on the merits.




                                      10
                              II. DISCUSSION
   A. Standards of Review
      “The absence of any allegation essential to a cause of action renders it
vulnerable to a general demurrer. A ruling on a general demurrer is thus a
method of deciding the merits of the cause of action on assumed facts without
a trial.” (Linder v. Thrifty Oil Co. (2000) 23 Cal.4th 429, 437, fn. 4.)
“Conversely, a general demurrer will be overruled if the complaint contains
allegations of every fact essential to the statement of a cause of action,
regardless of mistaken theory or imperfections of form that make it subject to
special demurrer.” (5 Witkin, Cal. Proc. (6th ed. 2021) Pleading, § 951,
p. 351.)
      “A complaint, with certain exceptions, need only contain a ‘statement of
the facts constituting the cause of action, in ordinary and concise language’
(Code Civ. Proc., § 425.10, subd. (a)(1)) and will be upheld ‘ “so long as [it]
gives notice of the issues sufficient to enable preparation of a defense.” ’
[Citation.] ‘[T]o withstand a demurrer, a complaint must allege ultimate
facts, not evidentiary facts or conclusions of law.’ [Citation.] However,
‘ “[t]he fact that a party has alleged more than is required to justify his right
does not obligate him to prove more than is essential, and the unnecessary
allegations will be treated as surplusage unless the opposing party would be
prejudiced.” ’ [Citation.] At some point, of course, there is a remedy for
undue prolixity: a demurrer for uncertainty. (Code Civ. Proc., § 430.10,
subd. (f ).) But ‘demurrers for uncertainty are disfavored, and are granted
only if the pleading is so incomprehensible that a defendant cannot
reasonably respond.’ [Citation.]” (Mahan v. Charles W. Chan Ins. Agency,
Inc. (2017) 14 Cal.App.5th 841, 848, fn. 3.)




                                      11
      We apply two standards of review on appeal from a judgment of
dismissal after a demurrer is sustained without leave to amend. (Aguilera v.
Heiman (2009) 174 Cal.App.4th 590, 595.)
      First, we review the operative complaint “de novo to determine whether
the complaint alleges facts sufficient to state a cause of action under any
legal theory or to determine whether the trial court erroneously sustained the
demurrer as a matter of law.” (Ibid.; see Fox v. JAMDAT Mobile, Inc. (2010)
185 Cal.App.4th 1068, 1078.) We give the complaint a reasonable
interpretation and treat the demurrer as admitting all material facts
properly pleaded that are not inconsistent with other allegations, exhibits, or
judicially noticed facts. (See Blank v. Kirwan (1985) 39 Cal.3d 311, 318;
Genis v. Schainbaum (2021) 66 Cal.App.5th 1007, 1014–1015.) We need not
accept as true, however, deductions, contentions or conclusions of law or fact.
(Blank v. Kirwan, supra, 39 Cal.3d at p. 318; Fox v. JAMDAT Mobile, Inc.,
supra, 185 Cal.App.4th at p. 1078.)
      Second, we determine “whether the trial court abused its discretion by
sustaining the demurrer without leave to amend.” (Aguilera v. Heiman,
supra, 174 Cal.App.4th at p. 595.) Abuse of discretion is established when
“ ‘there is a reasonable possibility the plaintiff could cure the defect with an
amendment.’ ” (Ibid.; accord, Schifando v. City of Los Angeles (2003)
31 Cal.4th 1074, 1081.) Under both standards, the plaintiff has the burden of
demonstrating trial court error. (Careau & Co. v. Security Pacific Business
Credit, Inc. (1990) 222 Cal.App.3d 1371, 1388.)
   B. Legal Landscape
      1. Nonjudicial Foreclosure
      We begin with an overview of some background principles governing
nonjudicial foreclosure sales.



                                      12
      “A deed of trust to real property acting as security for a loan typically
has three parties: the trustor (borrower), the beneficiary (lender), and the
trustee. ‘The trustee holds a power of sale. If the debtor defaults on the loan,
the beneficiary may demand that the trustee conduct a nonjudicial
foreclosure sale.’ [Citation.] The nonjudicial foreclosure system is designed
to provide the lender-beneficiary with an inexpensive and efficient remedy
against a defaulting borrower, while protecting the borrower from wrongful
loss of the property and ensuring that a properly conducted sale is final
between the parties and conclusive as to a bona fide purchaser.” (Yvanova v.
New Century Mortgage Corp. (2016) 62 Cal.4th 919, 926 (Yvanova).)
      “During the foreclosure process, the debtor/trustor is given several
opportunities to cure the default and avoid the loss of the property. First, the
trustor is entitled to a period of reinstatement to make the back payments
and reinstate the terms of the loan. [Citation.] This period of reinstatement
continues until five business days prior to the date of the sale, including any
postponement. (Civ. Code, § 2924c, subds. (a)(1), (e).) In addition to the right
of reinstatement, the trustor also possesses an equity of redemption, which
permits the trustor to pay all sums due prior to the sale of the property at
foreclosure and thus avoid the sale. (Civ. Code, §§ 2903, 2905.)” (Moeller v.
Lien (1994) 25 Cal.App.4th 822, 830–831 (Moeller); see Biancalana v. T.D.
Service Co. (2013) 56 Cal.4th 807, 814.)
      “As a general rule, the purchaser at a nonjudicial foreclosure sale
receives title under a trustee’s deed free and clear of any right, title or
interest of the trustor. . . . A properly conducted nonjudicial foreclosure sale
constitutes a final adjudication of the rights of the borrower and lender. . . .
[¶] The purchaser at a foreclosure sale takes title by a trustee’s deed. If the
trustee’s deed recites that all statutory notice requirements and procedures



                                      13
required by law for the conduct of the foreclosure have been satisfied, a
rebuttable presumption arises that the sale has been conducted regularly and
properly.” (Moeller, supra, 25 Cal.App.4th at pp. 830–831, citations omitted.)
In a postforeclosure challenge, “this presumption is conclusive as to a bona
fide purchaser” for value at the trustee’s sale. (Id. at p. 831.)
      California’s system of nonjudicial foreclosure has long been governed by
a detailed scheme of statutes (§§ 2920–2923, 2924 et seq.) that evolved over
time from the original legislative grant of power to conduct trustee sales in
the late 1920’s. (§ 2924a; see Stats. 1929, ch. 610, § 1, p. 1019.) The system
is founded upon and presupposes adequate—and thus constitutionally
valid—presale notice. (§ 2924b; see Garfinkle v. Superior Court (1978)
21 Cal.3d 268, 274–275.) “Basically, [the statutes] require that before the
trustee, acting under a power of sale contained in the deed of trust, can sell
the subject trust property, the trustee must first record a notice of default
setting forth the nature of the default and the election to exercise the power
of sale” at a specified place and time. (Garfinkle, at pp. 274–275 & fn. 7.)
And within 10 business days following the recording of a notice of default, the
“mortgagee, trustee, or other person authorized to record the notice of default
or the notice of sale” must mail a copy of the notice of default to the trustor or
mortgagor at the address specified in the recorded request or in the deed of
trust. (§ 2924b, subd. (b).)
      Even though the validity of the sale is conclusively presumed as
against a bona fide purchaser so long as the deed recites the necessary
formalities, the presumption is rebuttable in a postforeclosure case against
the trustee or mortgagee upon a showing that the trustee’s sale was
procedurally irregular. (Munger v. Moore (1970) 11 Cal.App.3d 1, 5–9.) “The
‘traditional method’ to challenge a nonjudicial foreclosure sale ‘is a suit in



                                      14
equity . . . to have the sale set aside and to have the title restored.’ ” (Ram v.
OneWest Bank, FSB (2015) 234 Cal.App.4th 1, 10–11.) In support of such a
claim, “[t]hree elements must be proven: ‘(1) the trustee . . . caused an illegal,
fraudulent, or willfully oppressive sale of real property pursuant to a power of
sale in a . . . deed of trust; (2) the party attacking the sale suffered prejudice
or harm; and (3) the trustor . . . tenders the amount of the secured
indebtedness or was excused from tendering.’ ” (Ibid.) In addition, “ ‘[A]
trustee or mortgagee may be liable to the trustor or mortgagor for damages
sustained where there has been an illegal, fraudulent or wil[l]fully oppressive
sale of property under a power of sale contained in a mortgage or deed of
trust.’ ” (Miles v. Deutsche Bank National Trust Co. (2015) 236 Cal.App.4th
394, 408.) “ ‘This rule of liability is [founded] . . . upon the basic principle of
tort liability declared in the Civil Code that every person is bound by law not
to injure the person or property of another or infringe on any of his rights.’ ”
(Ibid.) “To successfully challenge a foreclosure sale based on a procedural
irregularity,” in an action at law or in equity, “the plaintiff must show both
that there was a failure to comply with the procedural requirements for the
foreclosure sale and that the irregularity prejudiced the plaintiff.” (Citrus
El Dorado, LLC v. Chicago Title Co. (2019) 32 Cal.App.5th 943, 950.) “[M]ere
technical violations of the foreclosure process will not” suffice. (Miles, at
p. 409.)
      2. The HBOR
      Layered on top of this foundational scheme of statutory, common law
and equitable rights and remedies is the HBOR, a complex set of enactments
focused specifically on residential mortgages and passed as a legislative
response to the ongoing mortgage foreclosure crisis in 2012. (§§ 2920.5,
2923.4–2923.7, 2924, 2924.9–2924.12, 2924.15, 2924.17–2924.20; Stats. 2012,
ch. 86, §§ 2–23; Stats. 2012, ch. 87, §§ 2–23.) The HBOR is principally

                                       15
designed to ensure that “as part of the nonjudicial foreclosure process,
borrowers are considered for, and have a meaningful opportunity to obtain,
available loss mitigation options, if any, offered by or through the borrower’s
mortgage servicer, such as loan modifications or other alternatives to
foreclosure.” (§ 2923.4; see Lucioni v. Bank of America, N.A. (2016)
3 Cal.App.5th 150, 157–158; Valbuena v. Ocwen Loan Servicing, LLC (2015)
237 Cal.App.4th 1267, 1272.) The HBOR lays out a carefully calibrated
enforcement mechanism. (Lucioni, at pp. 158–159.) For “material violation”
of any one of a list of nine statutory provisions within its scheme, it
authorizes preforeclosure injunctive relief (§ 2924.12, subd. (a)(1); § 2924.19,
subd. (a)(1)); postforeclosure claims for “actual economic damages pursuant to
Section 3281” (§ 2924.12, subd. (b); § 2924.19, subd. (b))6; the greater of
trebled damages or $50,000 where the violation was “intentional or reckless”
or “resulted from willful misconduct” (§ 2924.12, subd. (b); § 2924.19,
subd. (b)); and attorney fees and costs as a reward to prevailing claimants
(§ 2924.12, subd. (h); § 2924.19, subd. (h)).
      At the heart of the HBOR are mandated procedures designed to
promote good faith negotiation of some form of foreclosure alternative
(§ 2923.4.), typically modification of the borrower’s loan terms. Two
provisions are most pertinent here. First, “When a borrower requests a
foreclosure prevention alternative, the mortgage servicer shall promptly
establish a single point of contact” (§ 2923.7, subd. (a)), a channel of




      6Section 3281, which appears in Civil Code, division 4, part 1, title 2,
chapter 1,article 1, sets forth a general definition of “damages.” (§ 3281
[“Every person who suffers detriment from the unlawful act or omission of
another, may recover from the person in fault a compensation therefor in
money, which is called damages.”].)


                                      16
communication referenced here in shorthand as a SPOC.7 The SPOC must
remain assigned to the borrower’s account until her application for a
foreclosure prevention alternative is resolved or her loan is brought current
(§ 2923.7, subd. (c)), and is responsible for ensuring that the borrower is
considered for foreclosure alternatives offered by the servicer (§ 2923.7,
subd. (b)(4)), informing the borrower of the process for applying for a
modification and of relevant deadlines (§ 2923.7, subd. (b)(1)), and
coordinating receipt of all of the borrower’s application documents and of any
missing elements of it (§ 2923.7, subd. (b)(2)). The SPOC must have access to
current information and personnel necessary to inform the borrower of the
status of her application (§ 2923.7, subd. (b)(3)), and those personnel must
include individuals empowered to stop the foreclosure process (§ 2923.7,
subd. (b)(5)). Failure to comply with the SPOC requirement is among the
nine listed HBOR violations for which statutory remedies are available under
sections 2924.12 and 2924.19. (Jolley v. Chase Home Finance, LLC (2013)
213 Cal.App.4th 872, 904.)
      Second, the HBOR prohibits what is sometimes known as “dual
tracking,” a practice that, described broadly, occurs when a lender or servicer
pursues foreclosure while simultaneously going through the motions of
reviewing a borrower’s application for foreclosure mitigation, without a good
faith intent to entertain the application. (Jolley v. Chase Home Finance,
LLC, supra, 213 Cal.App.4th at p. 904 [“ ‘Mortgage lenders call it “dual
tracking,” but for homeowners struggling to avoid foreclosure, it might go by
another name: the double-cross.’ ”].) While the SPOC requirement applies



      7A SPOC may be a single individual or a “team of personnel each of
whom has the ability and authority to perform” all of the SPOC’s statutory
responsibilities. (§ 2923.7, subd. (e).)


                                     17
just to the “mortgage servicer” (§ 2923.7), the “dual tracking” prohibition
applies to any “mortgage servicer, mortgagee, trustee, beneficiary, or
authorized agent” (§ 2923.6, subd. (c)). In essence, it forbids the initiation
and pursuit of a trustee’s sale until a completed and still pending application
of loan modification is fully resolved. (§ 2923.6, subds. (c)–(h).)8 Where loan
modification is denied, the bar on dual tracking prohibits the recording of a
notice of default, the recording of a notice of sale, or the conduct of a sale,
until the lender or servicer sends the borrower a written denial letter, giving
reasons for the denial and advising the borrower she has 30 days to appeal.
(§ 2923.6, subds. (c), (d), (f ).) Along with failure to comply with the SPOC
requirement, prohibited “dual tracking” is among the HBOR violations for
which statutory remedies are available under sections 2924.12 and 2924.19.
(Valbuena v. Ocwen Loan Servicing, LLC, supra, 237 Cal.App.4th at
p. 1272.)9
      There are some notable limitations built into the HBOR’s foreclosure
prevention scheme. From the standpoint of substantive rights and
obligations, the HBOR does not confer upon borrowers any right to receive a
loan modification or other loss mitigation option. (§ 2923.4; Intengan v. BAC
Home Loans Servicing LP (2013) 214 Cal.App.4th 1047, 1055–1056.) And

      8A borrower’s first lien loan modification application is deemed
“ ‘complete’ ” when the borrower “has supplied the mortgage servicer with all
the documents required by the mortgage servicer within the reasonable
timeframes specified by the mortgage servicer.” (§ 2924.10, subd. (b).)
      9 The SPOC and “dual tracking” statutes are both limited to large
entities that handle a specified volume of annual foreclosures. (§§ 2923.6,
subd. (i) [“Subdivisions (c) to (h), inclusive, shall not apply to entities
described in subdivision (b) of Section 2924.18”], 2924.18, subd. (b)
[describing certain entities who foreclosed on 175 or fewer residential
properties in preceding year], 2923.7, subd. (f ) [same limitation in SPOC
provision for covered servicers].)


                                       18
servicers have no obligation to review a successive loan modification
application from a borrower who has already “been evaluated or afforded a
fair opportunity to be evaluated consistent with the requirements of this
section, unless there has been a material change in the borrower’s financial
circumstances since the date of the borrower’s previous application and that
change is documented by the borrower and submitted to the mortgage
servicer.” (§ 2923.6, subd. (g).) From the standpoint of remedies, consistent
with a settled precept of nonjudicial foreclosure law prior to the HBOR’s
enactment, the HBOR’s remedial scheme states that no violation of its
provisions shall “affect the validity of a sale in favor of a bona fide
purchaser.” (§§ 2924.12, subd. (e), 2924.19, subd. (e).) It also limits
liability—for injunctive relief prior to foreclosure, and for damages following
foreclosure—to “material violation” of listed provisions. (§§ 2924.12,
subds. (a) & (b), 2924.19, subds. (a) & (b).) And it further limits
postforeclosure liability to claims for “actual economic damages pursuant to
section 3281” resulting from violations that were “not corrected and remedied
prior to the recordation of the trustee’s deed upon sale.” (§§ 2924.12,
subd. (b), 2924.19, subd. (b); see Billesbach v. Specialized Loan Servicing LLC
(2021) 63 Cal.App.5th 830, 837–838, 845 (Billesbach).)
   C. The HBOR Claims: First Cause of Action (§ 2923.7) and
      Second Cause of Action (§ 2923.6) Against Chase and Rushmore
      1. The Borrower Exclusion
      Section 2924.12, the statute authorizing a cause of action for violation
of sections 2923.6 and 2923.7, applies only to a “borrower.”10 The definition of



      10 See section 2924.12, subdivision (a) (“a borrower may bring an
action”); id., subdivision (b) (“. . . shall be liable to a borrower”); sections
2923.7, subdivision (a) (“When a borrower requests . . . .”), 2923.6,


                                        19
a “borrower” under the HBOR excludes an individual who has filed for
bankruptcy if “the bankruptcy court has not entered an order closing or
dismissing the bankruptcy case, or granting relief from a stay of foreclosure.”
(§ 2920.5, subd. (c)(2)(C); see § 2920.5, subd. (c)(1).)
      As the first of several alternative grounds for dismissing Morris’s
HBOR claims, the trial court ruled that, after two tries, Morris failed to
allege with adequate clarity that she is a statutorily recognized “borrower”
authorized to bring suit under section 2924.12. We disagree. Morris did not
specifically allege she was a “borrower” within the meaning of the HBOR, but
she did allege she borrowed money from the original lender, WaMu, using her
home as security, and that at all relevant times she owned and lived in the
house that was foreclosed upon as her primary residence. In Morris’s initial
complaint, she did not differentiate at all between the defendants, and she
said very little about the precise timing of the various wrongful acts
attributed to them. The question here is whether, as amended, her complaint
adequately alleges that those acts took place while Morris was in active
bankruptcy proceedings. The court ruled, essentially, that it could not tell, so
it dismissed her HBOR claims. The length of both of Morris’s complaints, the
inclusion of extraneous facts, and the generality of her pleading style, hardly
aided her cause, but upon careful study of the first amended complaint we do
not think the timing of her bankruptcies is as impenetrably vague as the
court’s ruling would suggest.
      Taking into account the chronology shown by judicially noticed
bankruptcy pleadings, Morris’s first bankruptcy ended in 2010, and her
second bankruptcy ended in 2013, in each case well before the events


subdivision (c) (“If a borrower submits . . . .”); id., subdivisions (d), (e) (“If the
borrower’s application . . . .”).


                                        20
underlying the alleged HBOR violations began in 2015. That makes Morris’s
third attempt to seek bankruptcy protection, filed on September 3, 2015, the
only pertinent bankruptcy proceeding here. Morris alleges she “submitted a
complete loan modification application sometime in early 2015.” After that,
she alleges, Chase proceeded to record a notice of default in April 2015, Chase
recorded notices of foreclosure sale in August 2015 and September 2016, and
Rushmore completed a foreclosure sale in April 2017, with all of these events
occurring in the absence of a written denial of Morris’s loan modification
application explaining the reasons for the denial or giving her a right to
appeal.
      Chase and Rushmore make much of the fact that Morris admits she
was advised verbally of a denial by Chase at some point, but that
communication was insufficient to resolve her pending loan modification
application. The denial of a loan modification, by itself, has no statutory
significance. A denial must be in writing; it must include reasons; and it
must advise the borrower of her right to appeal. (§ 2923.6, subds. (c)(1), (f ).)
No statutorily sufficient loan modification denial having been given—at any
time—we conclude Morris fairly alleges (1) she had a completed loan
modification application still pending with Chase when it initiated
foreclosure proceedings in 2015 and resumed them in September 2016, and
(2) her application remained pending when Rushmore carried out the
foreclosure sale in April 2017. Because Chase’s actions in initiating the
foreclosure process in 2015 took place between Morris’s second and third
bankruptcies, and because Chase’s resumption of the foreclosure process in
September 2016 and Rushmore’s conduct of the April 2017 sale took place
after the stay was lifted on Morris’s third bankruptcy, Morris adequately




                                      21
alleges HBOR violations at times when she was a statutorily recognized
“borrower.”11
      We grant that the above chronology is not obvious from the face of the
first amended complaint. Chase and Rushmore correctly point out that, after
the first demurrer was sustained without prejudice, Morris added nothing by
way of amendment to clarify the timing of her bankruptcies relative to the
alleged HBOR violations, despite the trial court’s explicit observation in
granting leave to amend that her initial complaint was “vague as to time with
respect to most of [Morris’s] HBOR violations.” But because the full
bankruptcy chronology was in the record (ironically, at the behest of the
defendants), the pertinent chronological facts were before the court when the
trial court decided the first and second demurrers, readily determinable from
judicially noticed documents.
      To the extent the court’s decision to deny further leave to amend was
influenced by Morris’s failure to heed its admonition that she had only one
chance to clarify the chronology by amendment, that too was error. Every
general demurrer must be evaluated on its own merits with a view to
whether the targeted pleading states a viable cause of action or causes of
action, and to the extent it does not, the court must then decide whether
there is a reasonable possibility that defects in the pleading can be cured.
(See Aubry v. Tri-City Hospital Dist. (1992) 2 Cal.4th 962, 970–971 [“ ‘Where
the complaint is defective, “[i]n the furtherance of justice great liberality

      11 To the extent Chase was exempt from HBOR liability from
September 3, 2015, and the lifting of the bankruptcy stay on May 26, 2016—a
period of approximately eight months during which the alleged HBOR
violations continued—that presents an evidentiary issue the court can easily
deal with by placing limitations on admissible proof or giving limiting
instructions to a jury directing that nothing Chase did or failed to do in that
period is to be taken as probative of an HBOR violation.


                                      22
should be exercised in permitting a plaintiff to amend his complaint, and it
ordinarily constitutes an abuse of discretion to sustain a demurrer without
leave to amend if there is a reasonable possibility that the defect can be cured
by amendment.” ’ ”].) The defendants point out it is appropriate to consider
whether a plaintiff was given a fair opportunity to cure a previously
identified pleading defect (Careau & Co. v. Security Pacific Business Credit,
Inc., supra, 222 Cal.App.3d at p. 1387), but that presupposes there is a defect.
Here, judicially noticeable facts that made the timing clear were before the
court when it decided both demurrers.
      Even were we to assume Morris’s failure to better highlight facts that
were already in the record was a pleading “defect,” that would not justify the
denial of leave to amend. While the burden is always on the pleader to
demonstrate that there is a reasonable possibility she can overcome any
pleading defects, the opportunity to cure by amendment is not governed by a
“two strikes and you’re out” rule or any other arbitrary limitation. At most,
Morris’s failure to improve her initial complaint by specifically cross-
referencing judicially noticed facts was a defect of form subject to a special
demurrer seeking clarification, but was not a fatal ambiguity. “When a
complaint is good as against a general demurrer,” as we now hold Morris’s
HBOR claims were—“it is erroneous for the trial court to sustain the
demurrer without leave to amend because of defects in the form of pleading.”
(Columbia Pictures Corp. v. DeToth (1945) 26 Cal.2d 753, 762.)
      2. Adequacy of SPOC Claim as Pleaded
      Moving to the merits of Morris’s HBOR causes of action, we start with
the first cause of action for failure to appoint a SPOC. Under the language of
section 2923.7 as the statute read when the conduct alleged in the operative
amended complaint took place, “Upon request from a borrower who requests
a foreclosure prevention alternative, the mortgage servicer shall promptly

                                      23
establish a single point of contact and provide to the borrower one or more
direct means of communication with the single point of contact.” (Former
§ 2923.7, subd. (a); Stats. 2012, ch. 87, § 9.)
      Both defendants deny they had any obligations to Morris under section
2923.7. They contend the allegations of the first amended complaint show
that Morris was told verbally of the denial of her loan modification
application in 2015; that Morris makes no allegation she submitted another
loan modification application when Rushmore took over the loan servicing
role in 2017; and that she does not allege she made a specific request for
appointment of a SPOC from her new loan servicer, Rushmore. We have
addressed and rejected the argument that Chase and Rushmore may claim
an unexplained verbal denial in 2015 discharged their obligations to issue a
“written determination” of Morris’s loan modification application. (§ 2923.6,
subd. (c)(1).) According to Morris’s allegations, her completed application
remained open and pending in 2017.
      As for the argument that Morris fails to allege any specific request for
appointment of a SPOC from Rushmore, that presents an issue of statutory
interpretation. Under the “strict reading” of former section 2923.7 adopted in
Hatton v. Bank of America, N.A. (E.D.Cal., July 8, 2015, No. 1: 15-cv-00187-
GSA) 2015 WL 4112283, *6, and other federal district court cases aligned
with it,12 Morris’s failure to make an explicit request for a SPOC arguably


      12  Jerviss v. Select Portfolio Servicing, Inc. (E.D.Cal., Nov. 25, 2015,
No. 2:15-CV-01904-MCE-KJN) 2015 WL 7572130, *6; Carbajal v. Wells Fargo
Bank, N.A. (C.D.Cal., April 10, 2015, No. CV 14-7851 PSG (PLAx))
2015 WL 2454054, *7.
       There is an extensive body of decisions in federal court interpreting and
applying the HBOR, where wrongful foreclosure cases have frequently been
filed in recent years. Our Supreme Court has confirmed that federal


                                       24
supplies an adequate basis for the trial court’s ruling that her first cause of
action fails to state a claim. Were we to adopt the holdings in these cases,
that would dictate affirmance as a threshold matter on the SPOC claim,
without any need for further analysis. (Cal. Service Station etc. Assn. v.
American Home Assurance Co. (1998) 62 Cal.App.4th 1166, 1171 [“[W]e are
not bound by the trial court’s reasons; if correct upon any theory of applicable
law, the [result below] must be affirmed.”].)
      But we do not find the Hatton line of cases to be persuasive. None of
these cases engages with the statutory text and purpose in a meaningful way.
We adopt instead the view stated by federal district courts that have held the
phrase “ ‘upon request’ simply indicates when the SPOC must be assigned
(i.e., upon the borrower’s request for a foreclosure prevention alternative, as
opposed to the borrower’s selection of a foreclosure prevention alternative).”
(Mungai v. Wells Fargo Bank (N.D.Cal., June 3, 2014, No. C-14-00289 DMR)
2014 WL 2508090, *9, italics omitted.) “[T]o the degree that the statute is
ambiguous,” the contrary reading in the Hatton line of cases “runs against
the general canon that a statute should not be read to defeat itself. To read
the statute as requiring an explicit request would at best place an
unnecessary technical burden on borrowers and at worst defeat the intent of
the statute altogether: most borrowers are unlikely to be aware of the
language of § 2923.7 and are therefore unlikely to demand their right to a
single point of contact.” (Mora v. US Bank (C.D.Cal., July 27, 2015,
No. CV 15-02436 DDP (AJWx)) 2015 U.S.Dist.Lexis 97731, *14–*15, fn. 1.)
      We find it noteworthy that the language of former section 2923.7 was
slightly revised, effective January 1, 2019, to delete the phrase, “Upon



authority may be considered for its persuasive value in applying California
nonjudicial foreclosure law. (Yvanova, supra, 62 Cal.4th at p. 936, fn. 11.)

                                      25
request from a borrower who requests . . .” and replaced with, “When a
borrower requests . . .” as the opening phrase of the statute, making it clear
the duty to appoint a SPOC arises whenever the borrower requests a
foreclosure prevention alternative, and that clarification must be taken into
account. The 2019 amendment, to be sure, “postdated the [events alleged] . . .
in this matter and therefore cannot, of [its] own force,” resolve the ambiguity,
since the interpretation of the intent of a past Legislature in enacting a prior
statute is solely within the judicial province. (Emeryville Redevelopment
Agency v. Harcros Pigments, Inc. (2002) 101 Cal.App.4th 1083, 1099.) But we
must nonetheless “give due consideration to the Legislature’s stated views on
‘the prior import of its statutes.’ ” (Ibid.) To the extent the statute’s use of
the word “request” twice in the opening clause of the section creates an
ambiguity in the language of section 2923.7 as it stood from 2013–2018, we
conclude that the Legislature’s 2019 clarification tips the scale in favor of the
Mungai line of cases.
      Having determined, then, that Chase and Rushmore had the obligation
to appoint a SPOC once Morris requested a foreclosure prevention alternative
“sometime in early 2015,” the question is whether they violated that
obligation on the facts alleged. We conclude that each of them did. Morris
alleges that Chase “failed to promptly establish a single point of contact” for
her account when she submitted her loan modification request. She further
alleges that, during the time she was dealing with Chase in 2015, she was
“shuffled from one representative to another every time she called asking for
assistance and what she need[ed] to do. Each representative kept asking
[for] the same information and the same documents [Morris] previously
submitted with no progress in the status of [her] request for assistance.”
These representatives “kept providing [Morris] with positive statements and



                                      26
reassurances that [she] would obtain a loan modification,” even though,
without telling her the foreclosure process had started, and without giving
her the statutorily required written notice of denial of her loan modification
application, Chase had recorded a notice of default and a notice of trustee’s
sale, thereby rendering the assurances she was given false by omission.
      Then, when Rushmore took over the loan servicing role for Chase in
2017, there was a replay of the same events, with Rushmore giving Morris
the “runaround,” and failing to appoint a SPOC for her account, just as Chase
had done before it. Morris alleges she was consistently told she needed to
speak to “Vivian,” but was unable to make contact with any such person, and
never received a return phone call from anyone by that name, before
Rushmore sold the home in foreclosure without any notice to Morris. She
alleges Vivian, whoever she was, did not have the competence to serve in the
role described in the SPOC statute, and that Rushmore’s appointment of an
unqualified SPOC violated the HBOR. (§ 2923.7, subd. (e).) She also alleges
she was given inconsistent and inaccurate information by Rushmore
representatives.
      These allegations adequately state a violation of section 2923.7 for
failure to appoint a SPOC through which Morris could obtain reliable,
up-to-date information about any impending foreclosure. If Morris did not
qualify for an offer to adjust her loan terms, she deserved to know that was
the case before the foreclosure process began so she could, if possible, address
the reasons for denying her modification terms, and if necessary, make a final
effort to persuade Chase to change its mind in the four weeks before the
trustee’s sale. But she was not given that chance. In essence, her theory is
that, by failing to appoint a competent and knowledgeable SPOC, Chase and
then Rushmore put up a stonewall, refused to advise her of the status of her



                                     27
modification application, denied her an opportunity to address the reasons for
their refusal to offer modified loan terms, and deprived her of the right to
appeal. That is enough to survive a demurrer on a section 2923.7 claim.
      The trial court’s ruling to the contrary rests on the premise that a
plaintiff seeking postforeclosure damages under the HBOR must allege what
it termed “material ‘actual economic damages.’ ” It then reasons that
Morris’s “conclusory allegation that she ‘suffered damages in an amount not
presently ascertained [that] will be proved at trial’ is insufficient” to meet
this requirement. The terminology the court uses to frame the issue to be
decided—“material ‘actual economic damages’ ”—highlights the error here.
The operative statutory language provides that after a trustee’s sale, a
qualifying defendant “shall be liable to a borrower for actual economic
damages pursuant to Section 3281, resulting from a material violation of
Section 2923.55, 2923.6, 2923.7, 2924.9, 2924.10, 2924.11, or 2924.17. . . .”
(§ 2924.12, subd. (b), italics added.) In this statutory formulation, the words
“actual economic” modify “damages,” and the word “material” modifies
“violation.” By rearranging the order of the words and truncating them into a
single merged phrase, the trial court conflates the “materiality” and “actual
economic damages” requirements, and overlooks the independent significance
of the “resulting from” requirement. These components of the statutory
language are related, but they are distinct and should be analyzed
separately.
      Correct application of the statutory language requires a three-step
analysis. The first step is to evaluate whether the plaintiff alleges “actual
economic damages.” If there are no “actual economic damages,” there is no
need to go further. The claim fails. Although wholly conclusory allegations of
damages to be proved at trial will not suffice, the burden to plead “actual



                                      28
economic damages” is not an onerous one. All Morris had to allege was that
she “suffer[ed] detriment from the unlawful act or omission of another”
(§ 3281) on facts allowing a reasonable inference that the detriment was
“economic” in nature.13 We read the first cause of action to meet this test.
Morris alleges she incurred expenses in an effort to prevent foreclosure before
her loan modification application was properly resolved. She claims she
“hired” an agent to help her pursue loan modification. It may be reasonably
inferred she incurred some expense for that. She also alleges, as confirmed
by judicially noticed pleadings, that she filed a lawsuit against Rushmore and
Chase—later withdrawn after she learned that her home had been sold—in
which she attempted to secure an order requiring compliance with the
HBOR. That, too, would presumably have required her to incur expenses. In
addition, Morris amended her complaint to add specific allegations that she
spent significant amounts of money improving her home and that those
improvements increased its value. From that, a reasonable inference may be
drawn that, in suffering foreclosure—which she alleges was avoidable, and
for pleading purposes we must accept that as true—she lost equity in her
home. There may well be a variety of other forms of financial injury that
Morris can prove up at trial, but for pleading purposes these two categories of
economic harm are sufficient.




      13 While normally plaintiffs suing for breach of “an obligation not
arising from contract” (§ 3333) may claim “damages” (§ 3281) for “harm
suffered in person or property” (§ 3282, italics added)—hence the
recoverability of emotional distress damages and other forms of noneconomic
damages—and even in the absence of actual loss may seek nominal damages
(§ 3360), the Legislature has chosen to limit monetary recovery under the
HBOR to “actual economic damages.” (§§ 2924.12, subd. (b), 2924.19,
subd. (b).)

                                     29
      Second, we consider whether the first cause of action alleges damages
“resulting from” the wrong Morris alleges. Because the statutory phrase
“resulting from” calls for what is, in effect, a causation analysis, we must bear
in mind that causation is generally viewed as a question of fact. (Jenni
Rivera Enterprises, LLC v. Latin World Entertainment Holdings, Inc. (2019)
36 Cal.App.5th 766, 792–793.) Mindful of that basic principle, we believe
Morris’s SPOC claim easily meets the “resulting from” element of section
2924.12, subdivision (b)(1). She alleges that, “[H]ad Defendants properly
reviewed [her] loan modification and loss mitigation requests in a timely
manner” rather than giving her the “runaround,” “[she] would have either
been approved for a loan modification, or would have pursued other
foreclosure alternatives . . . .” She further alleges that, “Had [Chase and
Rushmore] helped [p]laintiff when she first called, [p]laintiff’s home would
not have been foreclosed on because she qualifies for, and is entitled to,
foreclosure alternatives.” Chase and Rushmore may disagree with these
allegations (though they have never said so directly or explained why she did
not qualify), but that is irrelevant as a pleading matter. While Morris’s
extensive history of declared insolvencies suggests what they might say, she
has alleged enough to advance to the discovery process and see this issue
decided at trial or on summary judgment.
      Third, we consider whether Morris alleges a “material violation” of
section 2923.7. “A material violation is one that affected the borrower’s loan
obligations, disrupted the borrower’s loan modification process, or otherwise
harmed the borrower.” (Billesbach, supra, 63 Cal.App.5th at p. 837.)14


      14Billesbach adopted its definition of “material” from Cardenas v.
Caliber Home Loans, Inc. (N.D.Cal. 2017) 281 F.Supp.3d 862. (Billesbach,
supra, 63 Cal.App.5th at p. 845.) Chase and Rushmore argue that the


                                     30
Ultimately, at this stage of the analysis, we ask whether the alleged violation
undermined the overall purpose of the HBOR. (Billesbach, at p. 846 [“the
HBOR creates no liability for a technical violation that does not thwart its
purposes”].) In doing so, we need not recharacterize the purpose of the
HBOR because the Legislature has stated it plainly: “The purpose of the act
that added this section is to ensure that, as part of the nonjudicial foreclosure
process, borrowers are considered for, and have a meaningful opportunity to
obtain, available loss mitigation options, if any, offered by or through the
borrower’s mortgage servicer, such as loan modifications or other alternatives
to foreclosure.” (§ 2923.4.)
      On this record, can it be said as a matter of law—taking to be true
what Morris has alleged—that Chase and Rushmore made a substantial



Cardenas definition “makes sense” and urge us to adopt it as well, which we
do, but with two cautionary observations. First, we read the “otherwise
harmed the borrower” prong of this test to mean harm to the borrower in her
efforts to be considered for a loss mitigation option (§ 2923.4). Read more
broadly to encompass damages, that aspect of the test invites conflation of
the actual economic damages and materiality elements of sections 2924.12,
subdivision (b), and 2924.19, subdivision (b). Second, Cardenas applied this
test under the facial plausibility standard enunciated in Bell Atlantic Corp. v.
Twombly (2007) 550 U.S. 544, for motions to dismiss under rule 12(b)(6) of
the Federal Rules of Civil Procedure. (Cardenas, supra, 281 F.Supp.3d at
p. 867.) It should not be assumed that the standards governing motions to
dismiss in federal court and demurrers in state court are the same. (Cf.
Yvanova, supra, 62 Cal.4th at p. 936, fn. 11) [while federal authority may be
considered for its persuasive value in applying the doctrine of standing in
wrongful foreclosure cases, it should not be assumed that standing means the
same thing in state and federal court].) In drawing from federal HBOR
authority on the issue of materiality, trial courts should be cognizant that
federal district judges have more latitude to dismiss claims at the pleading
stage under Bell Atlantic Corp. v. Twombly than California trial judges have
under our traditional notice pleading standards. That was not an issue in
Billesbach, which was a summary judgment case.


                                     31
enough effort to comply with section 2923.7 to justify the conclusion that
Morris was “considered for, and [had] a meaningful opportunity to obtain, . . .
available loss mitigation options”? (§ 2923.4.) We think not. The SPOC
statute requires not just that loan servicers provide borrowers seeking loss
mitigation options a single source of information, but to qualify as a SPOC
within the meaning of section 2923.7, the person or team in that role must
have the “ability and authority to perform the responsibilities” set forth in
seven areas of competence. (§ 2923.7, subds. (b)–(e).) According to Morris,
Chase assigned no SPOC to communicate with her; Rushmore assigned
someone named “Vivian” who was unreachable; and neither Chase nor
Rushmore met any of the numerous SPOC competence criteria. As a result,
Morris alleges, she was never meaningfully considered for a foreclosure
prevention alternative.
      All Chase and Rushmore say in response is that Morris was verbally
informed of the denial of her loan modification application, that under the
HBOR she had no guaranteed right to the modification she requested, and
that at most what she complains of is a “technical” violation of the HBOR.
Given the alleged wholesale failure to comply with section 2923.7 in any
respect, nothing about the claimed violations here may be fairly
characterized as “technical.” The import of the materiality defense advanced
by Chase and Rushmore is that any violation of section 2923.7, even total
noncompliance with it, is “technical,” which would render the SPOC statute
effectively unenforceable. We reject this argument. (Salazar v. U.S. Bank,
N.A. (C.D.Cal., Apr. 6, 2015, No. ED CV 14-514-GHK (DTBx))
2015 U.S.Dist.Lexis 49172, *1 [acceptance of servicer’s argument that there
was no material violation of § 2923.7 in a case where no SPOC was appointed
would “ ‘render the SPOC requirement a nullity’ ”].) By forcing Morris to deal



                                     32
with multiple people, none of whom could inform her of the status of her
application; by giving her inconsistent and inaccurate information; and by
stringing her along until her home was sold without notice, she alleges that
Chase and then Rushmore deprived her of a meaningful opportunity to be
considered for a loan modification. That, in our view, states a material
violation of section 2923.7.
      3. Dual Tracking
         a. Abatement
      Chase and Rushmore contend Morris has not alleged a viable cause of
action under section 2923.6, subdivisions (c) through (f ), because those
sections were repealed effective January 1, 2018. We conclude, to the
contrary, that her section 2923.6 cause of action survived this repeal.
      Some further background on the legislative history is necessary here.
The Legislature that enacted the HBOR in 2012 accomplished the repeal via
a self-executing “sunset” clause that allowed certain of the homeowner
protections to lapse after five years, while simultaneously putting into effect
replacement language for some of those protections as of the “sunset” date,
January 1, 2018. (Stats. 2012, ch. 86, §§ 7 & 8; Stats. 2012, ch. 87, §§ 7 & 8.)
The dual tracking prohibition was one of the provisions the Legislature
replaced, albeit in revised and renumbered form. The 2018 dual tracking
prohibition was moved to former section 2924.11, subdivisions (a)–(b), and (f )
(Stats. 2012, ch. 86, § 15), where it retained most of the original provisions of
section 2923.6 as originally enacted in 2012, but deleted the subdivisions
giving loan modification applicants a 30-day period to appeal denials and a
right to file more than one loan modification application upon a showing of
changed financial circumstances. Essentially, what the Legislature did as of
January 1, 2018 was split section 2923.6 into two pieces, leaving some
general statements of legislative intent in subdivisions (a) and (b) (former


                                      33
section 2923.6; Stats. 2012, ch. 87, § 8), while shifting the substance of the
dual tracking prohibition to former section 2924.11 in slightly revised form
(former § 2924.11, subds. (a)–(b), (f ); Stats. 2012, ch. 86, § 15).
      Echoing the trial judge’s reasoning, Chase and Rushmore now argue
that, because of the repeal of section 2923.6 at year’s end 2017, Morris’s dual
tracking claim was abated. For the general principle of abatement, they rely
on Rankin v. Longs Drug Stores California, Inc. (2009) 169 Cal.App.4th 1246,
1256, and Beverly Hilton Hotel v. Workers’ Comp. Appeals Bd. (2009)
176 Cal.App.4th 1597, 1602,1611. Under the holdings in these cases, Chase
and Rushmore argue, Morris’s dual tracking claim abated effective
January 1, 2018, since all section 2923.6 did as of that date was “express[] . . .
the Legislature’s finding that a loan modification sometimes may be in the
best interest of all parties, and that a loan modification is encouraged when
consistent with a mortgage servicer’s contractual authority.” Chase and
Rushmore point to two federal district court cases, Jacobik v. Wells Fargo
Bank, N.A. (N.D.Cal., Mar. 7, 2018, No. 17-cv-05121-LB) 2018 U.S.Dist.Lexis
37589, and Haynish v. Bank of America, N.A. (N.D.Cal., May 31, 2018,
No. 17-cv-01011-HRL) 2018 U.S.Dist.Lexis 91274, both of which hold
specifically that pre-2018 dual tracking claims were abated as result of the
repeal-and-replace scheme in section 2923.6 as originally enacted in 2012.
      This argument is flawed on a number of levels. The trial court—ruling
on the demurrers at issue here in June 2018, the same year Jacobik and
Haynish were decided—premised its abatement analysis on the observation
that the version of section 2923.6, effective January 1, 2018, did “not contain
dual tracking prohibitions” and that the HBOR enforcement scheme no
longer provides a remedy for this section. Chase and Rushmore implicitly
suggest the same thing, contending that the dual tracking ban was diluted



                                       34
into little more than a statement of aspiration as of January 1, 2018. What
this line of argument overlooks is that in 2018 the Legislature moved the
dual tracking prohibition to former section 2924.11 and restated it, retaining
the ban on dual tracking as narrowed in some respects but continuing it in
force. Thus it is inaccurate to suggest that, as of 2018, the HBOR no longer
prohibited dual tracking (which is what the trial court implies in stating that
former section 2923.6 dropped the prohibition) or was replaced with, in effect,
a statutory “best efforts” clause (which is what Chase and Rushmore argue,
without taking into account former section 2924.11). The dual tracking
prohibition was simply moved to another code section at that point, and most
of its provisions were retained.
      Jacobik and Haynish recognize this subtlety, and as a result, they focus
on whether former section 2924.11, subdivisions (a)–(f ), the 2018 successor
statute to the original version of section 2923.6, subdivisions (c)–(h),
constituted a substantially similar continuation of the original dual tracking
ban and therefore should be taken as evidence of a legislative intent to “save”
dual tracking claims that arose in the years 2013–2017. (See Governing
Board v. Mann (1977) 18 Cal.3d 819, 829 [“when a pending action rests solely
on a statutory basis, and when no rights have vested under the statute, ‘a
repeal of [the] statute without a saving clause will terminate all pending
actions based thereon’ ”].) They reject the argument that it was, but there is
a split in the federal authority on this point, with some federal courts—
including the Ninth Circuit, in an unpublished memorandum opinion—
holding to the contrary. (Travis v. Nationstar Mortgage, LLC (9th Cir. 2018)




                                      35
733 Fed.Appx. 371, 376.)15 Travis, which was also decided in 2018, applies
the principle that “ ‘when a statute is repealed without a saving clause and as
a part of the same act it is simultaneously re-enacted in substantially the
same form and substance, all rights and liabilities which accrued under the
former act will be preserved and enforced.’ ” (Travis, at p. 373, citing
Chambers v. Davis (1933) 131 Cal.App. 500, 506.) A number of cases part
ways with Jacobik and Haynish and follow Travis instead.16
      The Travis line of cases has it right. Jacobik and Haynish, the cases
Chase and Rushmore rely upon here for the specific application of the
abatement doctrine they propose, were decided during a brief moment in time
when the operative dual tracking prohibition in the HBOR was arguably
narrower in some procedural respects than the original version enacted in
2012. But effective January 1, 2019, that was no longer the case. Less than
a year after the original HBOR “sunset” date on January 1, 2018, the
Legislature reenacted section 2923.6 in a form that tracks the original 2012
version of section 2923.6 nearly word-for-word, in substance merely deleting
subdivision (g), the original “sunset” clause, and thus making section
2923.6—as originally passed in 2012—permanent. (§ 2923.6, subd. (c); Stats.
2018, ch. 404 (Senate Bill No. 818), § 7, eff. Jan. 1, 2019.) Netting everything



      15 See Huml v. Servis One, Inc. (C.D.Cal., July 22, 2021, No. SA CV 20-
00489-DOC-KES) 2021 WL 4805452, *3 (relying on Travis); Chin King Wong
v. Wells Fargo Bank, N.A. (E.D.Cal., Nov. 30, 2020, No. 2:18-cv-02811-TLN-
CKD) 2020 WL 7024234, *7 (same).
      16 See Sobey v. Molony (1940) 40 Cal.App.2d 381, 385 (“When a statute,
although new in form, re-enacts an older statute without substantial change,
even though it repeals the older statute, the new statute is but a continuation
of the old. There is no break in the continuous operation of the old statute,
and no abatement of any of the legal consequences of acts done under the old
statute.”).


                                     36
out, what we have here is not literally simultaneous reenactment (Chambers
v. Davis, supra, 131 Cal.App. at p. 506; Cort v. Steen (1950) 36 Cal.2d 437,
440), but is equivalent to it.
      Moreover, to remove all doubt, accompanying the reenactment bill in
2018 was the following uncodified statement of legislative intent: “It is the
intent of the Legislature that any amendment, addition, or repeal of a section
or part of a section enacted by Senate Bill 900 (chapter 87 of the Statutes of
2012) and Assembly Bill 278 (chapter 86 of the Statutes of 2012), commonly
known as the California Homeowner Bill of Rights, that took effect as of
January 1, 2018, shall not have the effect to release, extinguish, or change, in
whole or in part, any liability that shall have been incurred under that
section, or part of a section, prior to January 1, 2018, unless the amendment,
addition, or repeal expressly so provides. The section, or part of a section,
that was amended, added, or repealed shall be treated as still remaining in
force for the purpose of sustaining any proper action, suit, or proceeding for
the enforcement of such a liability, as well as for the purpose of sustaining
any judgment, decree, or order.” (Stats. 2018, ch. 404, § 26.)
      The trial court cannot be faulted for not predicting what was to come
only a few months after it ruled in June 2018, but the restoration of section
2923.6 to its original form as of January 1, 2019, and the clear statement of
intent accompanying that legislation buttress our conclusion that the Travis
court’s analysis is correct. We conclude it was not the 2012 Legislature’s
intent to eliminate the dual tracking prohibition and permanently replace it
with a more permissive law that retroactively permitted the conduct alleged
to have taken place in this case. Rather, as we read the original statutory
scheme, the intent was to put the HBOR into effect on a temporary basis for
five years, along with a framework that would remain in place if nothing else



                                     37
was passed to replace it, while leaving to a subsequent Legislature the
determination whether the original HBOR scheme in its entirety should
become permanent. When the 2018 Legislature chose permanency, its
uncodified expression of intent that “liability” accruing prior to January 1,
2018, would not be “release[d], extinguish[ed], or change[d]” in an action for
the “enforcement of such a liability” (Stats. 2018, ch. 404, § 26) does not bind
us, but as we noted above in our discussion of a slight change to the language
of section 2923.7 in 2019 (see ante, at pp. 25–26), we must “give due
consideration to the Legislature’s stated views on ‘the prior import of its
statutes.’ ” (Emeryville Redevelopment Agency v. Harcros Pigments, Inc.,
supra, 101 Cal.App.4th at p. 1099.) Morris seeks to enforce—and we are here
applying—a dual tracking prohibition that was operative at the time of the
events she alleges, which means Chase and Rushmore are in no position to
argue they lacked notice of the legal standards governing their conduct. To
apply the abatement doctrine in these circumstances would give them an
undeserved reprieve from the consequences of alleged conduct that was
illegal at the time they are charged with engaging in it, and that remains
illegal today.17
           b. Adequacy of Dual Tracking Claim as Pleaded
      Section 2923.6, subdivision (c), provides, “If a borrower submits a
complete application for a first lien loan modification offered by, or through,

      17 This is not a case in which the conduct allegedly violative of section
2923.6 took place during the brief interregnum period in 2018 when former
section 2924.11, subdivision (a), was in force. Because the question is not
presented here, we do not address whether the abatement principle that
governs in a situation where “the Legislature enacts a statute that
completely reverses substantive law by effectively permitting previously
prohibited conduct” (Rankin v. Longs Drug Stores California, Inc., supra,
169 Cal.App.4th at p. 1253) might apply on such facts, in the absence of an
express saving clause in the repealing legislation.

                                     38
the borrower’s mortgage servicer at least five business days before a
scheduled foreclosure sale, a mortgage servicer, mortgagee, trustee,
beneficiary, or authorized agent shall not record a notice of default or notice
of sale, or conduct a trustee’s sale, while the complete first lien loan
modification application is pending.” Section 2923.6, subdivisions (c)–(d)
further provides, “A mortgage servicer, mortgagee, trustee, beneficiary, or
authorized agent shall not record a notice of default or notice of sale or
conduct a trustee’s sale until any of the following occurs: [¶] (1) The mortgage
servicer makes a written determination that the borrower is not eligible for a
first lien loan modification, and any appeal period pursuant to subdivision (d)
has expired. [¶] (2) The borrower does not accept an offered first lien loan
modification within 14 days of the offer. [¶] (3) The borrower accepts a
written first lien loan modification, but defaults on, or otherwise breaches the
borrower’s obligations under, the first lien loan modification. [¶] (d) If the
borrower’s application for a first lien loan modification is denied, the
borrower shall have at least 30 days from the date of the written denial to
appeal the denial and to provide evidence that the mortgage servicer’s
determination was in error.”
      Morris alleges that she submitted a completed loan modification
application more than five days before the scheduled trustee’s sale in April
2017; that she never received a written denial of her application; that a
trustee’s sale was conducted in the absence of a “written determination that
[she was] not eligible for a first lien loan modification” (§ 2923.6, subd. (c)(1));
and that she was not given “at least 30 days from the date of the written
denial to appeal the denial and to provide evidence that the mortgage
servicer’s determination was in error” (id., subd. (d)). Based on those
allegations, Morris adequately states a violation of section 2923.6 against



                                       39
both Chase and Rushmore. (Cf. Berman v. HSBC Bank USA, N.A. (2017)
11 Cal.App.5th 465, 472 [lender materially violated HBOR by sending
borrower letter affording him shorter time than required by statute to appeal
initial denial of loan modification, which “effectively diminished” borrower’s
right to appeal].)
      Chase attempts to argue that, because it was no longer a “mortgage
servicer” as of April 2017, it may not be held liable for a sale conducted
without proper handling of Morris’s loan modification application. This
argument is disingenuous. Putting aside the fact that at least three of the
prohibited acts, recording a notice of default and recording two notices of
trustee’s sale, took place either prior to Morris’s 2015 bankruptcy filing or
after the lifting of the bankruptcy stay in 2016, at times when Chase was still
her loan servicer, the argument rests on a misleading quotation from the
language of section 2924.12, subdivision (b). According to Chase, “After a
trustee’s deed upon sale is recorded, a mortgage servicer . . . shall be liable to
a borrower for actual economic damages . . . resulting from a material
violation of Section . . . 2923.6, 2923.7 . . . by that mortgage servicer . . . .”
(§ 2924.12, subd. (b), italics added by Chase.) But the ellipses in this
quotation elides the full statutory description of the entities who shall be
liable for a loan servicer’s violation of sections 2923.6 or 2923.7. Fully and
correctly quoted, the relevant language in section 2924.12, subdivision (b)
provides that “a mortgage servicer, mortgagee, trustee, beneficiary, or
authorized agent” (italics added) shall be liable for the servicer’s violation.
Chase may not have been the servicer when the trustee’s sale took place, but
according to the facts which it put into the record by request for judicial
notice, in April 2017 it stood in the shoes of the original lender by assignment
as the mortgagee and beneficiary.



                                        40
      Which brings us once again to materiality. The trial court ruled that,
“As a separate and independent ground for sustaining the demurrer, . . .
Plaintiff has not alleged a material violation of . . . [section] 2923.6.” We
disagree. Section 2923.6 is all about timing. Neither a notice of default nor a
notice scheduling a trustee’s sale may be recorded, nor may a trustee’s sale be
conducted, until the loan servicer provides written denial of a pending loan
modification application, and the conduct of the sale may not take place until
the 30-day period that modification applicants have to appeal such a denial
has expired. On the facts alleged here, Morris submitted a completed
modification application “sometime in early 2015,” and, without issuing a
written denial of her application, Chase recorded a notice of default in April
2015, a first notice of trustee’s sale in August 2015, and a second notice of
trustee’s sale in September 2016. And with Morris’s loan modification still
pending in 2017, Rushmore proceeded with a trustee’s sale in April 2017.
      Faced with these allegations, Chase and Rushmore do not claim that
the timing scheme of section 2923.6 was met in any respect. Rather, they
reprise the same lack of materiality argument they make with respect to
section 2923.7. They argue that section 2923.6 does not apply because, based
on the verbal denial of Morris’s loan modification application, she had no
pending modification application when Rushmore took over the foreclosure
process in 2017. At most, Chase and Rushmore contend, Morris complains of
“technical” violations of the dual tracking statute. According to them, she
was not entitled to a modification and therefore could not have been harmed.
The trial court’s analysis is essentially the same. “Notwithstanding her
opportunity to amend,” it points out, “Plaintiff has failed to allege that any
technical violations of the dual tracking provisions were ‘material,’ in the
sense that but for those violations, Defendants would have agreed to a loan



                                      41
modification agreement [on terms she] could have afforded.” Here again, the
trial court conflates the issue of materiality with whether Morris can, in fact,
prove that Chase and Rushmore caused her alleged damages. To the extent
Chase and Rushmore deny that Morris can prove causation because, as the
court put it, their conduct was not the “but for” cause of her failed effort to
secure a loan modification, that is an issue of fact and may not be resolved on
demurrer.
      We reject the claim that failure to issue a written denial stating
reasons was only a “technical” violation of section 2923.6. The written denial
and statement of reasons requirements not only ensure a modification
applicant has the opportunity to respond to the specific grounds for the
denial, thus promoting dialogue, but also provide evidence that the
modification application was actually reviewed and taken seriously. The
absence of a written denial with stated reasons prevented Morris from
responding in an informed way to concerns raised about deficiencies in her
application, or from mounting an effective appeal. We conclude, therefore,
that what Chase allegedly did, and what Rushmore allegedly did when it
assumed the servicer role in 2017, “effectively diminished” Morris’s right to
appeal (Berman v. HSBC Bank USA, N.A., supra, 11 Cal.App.5th 465, 472),
and “disrupted the loan modification process” (Billesbach, supra,
63 Cal.App.5th at p. 837). On this record, we cannot say as a matter of law
that Chase and Rushmore did enough to comply with section 2923.6 to justify
the conclusion that she “was considered for, and [had] a meaningful
opportunity to obtain[] available loss mitigation options.” (§ 2923.4.)
      Compare the allegations here to what happened in Billesbach, where a
loan servicer initiated a foreclosure process without responding to a pending
loan modification application, but when the borrower obtained an injunction



                                      42
against the sale, the servicer took steps to cure the violation. The appellate
panel found that after the borrower successfully obtained an injunction
blocking the initial foreclosure sale, the servicer postponed “the . . . sale,
provided appellant with a single point of contact, communicated with him
about foreclosure alternatives, reviewed his loan modification application,
and ultimately offered him a trial-period modification plan.” (Billesbach,
supra, 63 Cal.App.5th at p. 846.) “These curative measures,” the panel held,
“satisfied the HBOR’s purpose to ensure that borrowers have a meaningful
opportunity to obtain loss-mitigation options.” (Ibid.) In the panel’s view,
the fact that the servicer began communicating with the borrower only after
it recorded a notice of default and scheduled the date for the trustee’s sale
was only a “technical” violation, cured by its subsequent, active efforts to
engage with the borrower in the loan modification process. (Ibid.) Suffice it
to say that, at this stage, on the pleaded allegations before us—Billesbach, as
noted above, was a summary judgment case (see ante, fn. 14)—we see no
similar efforts by Chase or by Rushmore to ensure that Morris was
“considered for, and [had] a meaningful opportunity to obtain, available loss
mitigation options.” (§ 2923.4.) Whether Morris can prove she would have
qualified for some form of loan foreclosure alternative and thus, in fact, was
harmed by the alleged violations of section 2923.6 are questions of causation
and damages, as we have explained above.
   D. Third Cause of Action (§ 2924b) Against Chase
      The trial court ruled Morris’s section 2924b cause of action was subject
to demurrer because the amended complaint does not allege a violation by
any particular defendant. We disagree.
      On appeal, Chase contends the trial court’s reasoning was correct and
pursues several additional arguments as well. First, reiterating the trial
court’s rationale, Chase argues that Morris’s third cause of action remains

                                       43
deficient because “the amended complaint, like the original complaint,
vaguely allege[s]” in the passive tense “that Morris was not ‘served’ with a
copy of the Notice of Default by registered or certified mail and purportedly
only discovered that the Property was sold after the foreclosure sale.” Chase
argues that “[d]espite the deficiency having been identified, Morris did not
bother to amend her allegations on this point when the trial court allowed an
amendment.” This is incorrect. The first amended complaint narrows the
section 2924b violation by alleging it solely against Chase. That sufficiently
identifies Chase as the target of the claim and hence the alleged violator of
section 2924b.
         Second, Chase argues that “the purported § 2924b violation caused [no]
prejudice to Morris.” Chase bases this argument on the principle that a
nonjudicial foreclosure sale is afforded a common law presumption that it
was “ ‘conducted regularly and fairly’ ” (Melendrez v. D & I Investment, Inc.
(2005) 127 Cal.App.4th 1238, 1258), a presumption it correctly states may be
rebutted only by “substantial evidence of prejudicial procedural irregularity”
(ibid.). According to Chase, Morris fails to overcome that presumption
because she had actual notice of the initially scheduled trustee’s sale on
September 10, 2015. As shown by Morris’s bankruptcy filing on September 3,
2015, within days of the sale, Chase argues, she knew of the trustee’s sale
and therefore could not have been prejudiced by any failure to mail her notice
of it.
         That is certainly one reasonable inference to be drawn from the timing
of Morris’s bankruptcy filing, but it is not the only inference. It may be, for
example, that she had no idea a default had been declared or that a trustee’s
sale was imminent, but rather, that having heard nothing from Chase in
response to her loan modification application in early 2015, she filed for



                                      44
bankruptcy in an attempt to forestall what Chase might do in light of its
dilatory handling of her application—initiate foreclosure without notice—not
what she had actual notice it was already doing. The timing of Morris’s
eventually withdrawn lawsuit, filed in late April 2017 the day before the
April 27, 2017 trustee’s sale, raises a similar issue—since that, too, suggests
she had actual notice of an impending sale—but there we see a factual issue
as well. That too could have been preemptive. What counts for pleading
purposes is that Morris alleges she heard for the first time about the trustee’s
sale after the sale had been conducted. On demurrer, we must accept that
allegation. It is not necessarily refuted by pleaded or judicially noticed facts.
      Chase next argues that section 2924b is not a listed statute in the
HBOR enforcement scheme and therefore confers no private cause of action.
It is true that, under the HBOR, a private action for damages may only be
brought based on “a material violation of the statutory provisions that the
Legislature has chosen to list [in sections 2924.12 and 2924.19], but not due
to a violation of unlisted provisions.” (Lucioni v. Bank of America, N.A.,
supra, 3 Cal.App.5th at p. 159; see Cornejo v. Ocwen Loan Servicing, LLC
(E.D.Cal. 2015) 151 F.Supp.3d 1102, 1117–1118 [§ 2924, subd. (a)(5) not
actionable because not listed in § 2924.12].) But section 2924b is not part of
the HBOR. It has been in the Civil Code since 1933. Private rights of action
for faulty notice have been prosecuted under it for decades. (See I. E.
Associates v. Safeco Title Ins. Co. (1985) 39 Cal.3d 281, 284–289; Smith v.
Williams (1961) 55 Cal.2d 617, 620–621.) The statute requires a mortgagee
or trustee to send a copy of a notice of default to the mortgagor at his or her
last known address by registered or certified mail within 10 business days
after it is recorded, and a copy of a notice of trustee’s sale at least 20 days
before the scheduled sale date. (§ 2924b, subd. (b)(1) & (2).) Since section



                                       45
2924b is not part of the HBOR, cases holding that there is no private right of
action for damages other than those specifically listed in sections 2924.12 and
2924.19 do not apply.
      Wholly apart from the HBOR, Chase insists that “the only remedy for a
violation of [section] 2924b is a postponement of the foreclosure sale.” Chase
here suggests that, even if Morris has the ability to enforce section 2924b
privately, the statute does not authorize the damages relief she seeks. The
only authority cited for this proposition is Bennett v. Wells Fargo, N.A.
(N.D.Cal., Aug. 9, 2013, No. CV 13-01693-KAW) 2013 U.S.Dist.Lexis 112756,
*17, a federal district court opinion that in turn cites only section 2924g18 in
support of its narrow reading of the available remedies for violation of
§ 2924b, with no further explanation. (Bennett, at p. *15.) But section
2924g—which governs the time, place and manner of sale and specifically
contemplates that the sale date announced in a notice of trustee’s sale may be
postponed by court order (§ 2924g, subd. (c)(1)(A); see Mabry v. Superior
Court (2010) 185 Cal.App.4th 208, 214, 223–225, 235—does not address the
subject of remedies for violation of section 2924b.
      We do not find Bennett to be persuasive on this point. Section 2924b is
one of a number of statutes governing presale notice of nonjudicial
foreclosure. A postforeclosure private action for damages has been recognized
for more than 50 years when a lender conducts a trustee’s sale without



      18“The notice of each postponement and the reason therefor shall be
given by public declaration by the trustee at the time and place last
appointed for sale. A public declaration of postponement shall also set forth
the new date, time, and place of sale and the place of sale shall be the same
place as originally fixed by the trustee for the sale. No other notice of
postponement need be given.” (§ 2924g, subd. (d); but see § 2924, subd. (a)(5)
[written notice required for any postponement longer than 10 business days].)


                                      46
abiding by the statutory formalities governing foreclosure sales. (See Munger
v. Moore, supra, 11 Cal.App.3d at pp. 5–8 [deprivation of right to cure under
§ 2924c].) Once such a sale is complete, a presumption of regularity will
generally prevent any attack on title held by a bona fide purchaser. Thus, it
has been held, “Where the trustor is precluded from suing to set aside the
foreclosure sale, the trustor may recover damages from the trustee” for
conducting the sale in violation of section 2924b. (Moeller, supra,
25 Cal.App.4th at p. 832, citing Munger v. Moore, supra, at pp. 9, 11.) Absent
the rare circumstance that equity is available to void the sale for fraud, a
trustor who has suffered a violation of section 2924b has no other remedy,
since it is impossible to seek postponement of an unknown event.
      The HBOR contains a broad saving clause preserving preexisting
remedies. (§ 2924.12, subd. (g) [“Nothing in this section shall be construed to
alter, limit, or negate any other rights, remedies, or procedures provided by
law.”].) The cases allowing postforeclosure damages claims for violation of
section 2924b are part of the fabric of common law remedies for procedural
irregularity in nonjudicial foreclosure that predated the HBOR. We therefore
conclude that, when the Legislature overhauled the statutory scheme
governing nonjudicial foreclosure in 2012 and enacted the HBOR, it
understood it was legislating against a backdrop of preexisting remedies, one
of which was postforeclosure monetary relief for violation of section 2924b.
The enhanced damages and attorney fees that the Legislature selectively
made available for listed violations under the HBOR may not be recovered
were Morris to prevail on this claim, but the full spectrum of tort damages is
recoverable. (§ 3333; see Miles v. Deutsche Bank National Trust Co., supra,
236 Cal.App.4th at p. 409.)




                                     47
   E. Fourth Cause of Action (Negligence) Against All Defendants
      The trial court sustained the demurrers to the fourth cause of action for
negligence for several reasons. First, the judge determined the amended
complaint was fatally vague—the pleading repeatedly referred to action or
inaction by “Defendants” or “Plaintiff’s lender and/or servicer” but did not
specifically allege which defendant committed which acts. Second, the court
found there were no allegations of negligence specific to either Rushmore or
U.S. Bank and thus the demurrers of those two defendants were sustained.
Third, the trial court appears to have concluded Morris failed to allege facts
sufficient to show the existence of a duty of care on the part of Chase or
Rushmore, although it made no explicit finding in that regard. And fourth, it
found Morris failed to allege how defendants’ negligent conduct had caused
Morris’s “default.” We need only address the court’s third ground for
sustaining the demurrers as to the fourth cause of action, for that rationale is
dispositive.
      “To state a cause of action for negligence, a plaintiff must allege (1) the
defendant owed the plaintiff a duty of care, (2) the defendant breached that
duty, and (3) the breach proximately caused the plaintiff’s damages or
injuries.” (Lueras v. BAC Home Loans Servicing, LP (2013) 221 Cal.App.4th
49, 62.) Until recently, California courts were divided on whether a
residential mortgage lender owes a common law duty of care to a borrower
under a negligence theory (compare Lueras, at p. 68 [no “common law duty of
care to offer, consider, or approve a loan modification”] with Alvarez v. BAC
Home Loans Servicing, L.P. (2014) 228 Cal.App.4th 941, 948, 951 [lender
owed borrower a duty of care in processing loan modification application]).
But in Sheen v. Wells Fargo Bank, N.A. (2022) 12 Cal.5th 905, our Supreme
Court resolved the conflict, adopting the Lueras view and overruling the
Alvarez line of cases. (Id., at p. 948, fn. 12.) Sheen dictates affirmance of the

                                      48
trial court’s order sustaining defendants’ demurrers to Morris’s fourth cause
of action for negligence as to all of the defendants.
   F. Eighth Cause of Action (Voiding of Trustee’s Sale) and
      Ninth Cause of Action (Quiet Title) Against All Defendants
      We conclude the trial court correctly sustained the demurrers to the
eighth cause of action to set aside the trustee’s sale and ninth cause of action
to quiet title. As the trial court explained, a borrower seeking to set aside a
trustee’s sale “on the ground that the sale is voidable due to irregularities in
the sale notice or procedure,” as Morris does here, must first “offer to pay the
full amount of the debt for which the property was security.” An offer of
tender must be “one of full performance [citation] and must be unconditional
to be valid.” (Arnolds Management Corp. v. Eischen (1984) 158 Cal.App.3d
575, 580.) Similarly, a “borrower may not . . . quiet title against a secured
lender without first paying the outstanding debt on which the mortgage or
deed of trust is based.” (Lueras v. BAC Home Loans Servicing, LP, supra,
221 Cal.App.4th at p. 86.) “The rationale behind the rule is that if [the
borrower] could not have redeemed the property had the sale procedures been
proper, any irregularities in the sale did not result in damages to the
[borrower].” (FPCI RE-HAB 01 v. E & G Investments, Ltd. (1989)
207 Cal.App.3d 1018, 1022.)
      There is no allegation in the amended complaint that Morris paid the
outstanding debt or actually tendered the full amount of the debt; in fact she
admitted just the opposite. She only alleged that she was “willing and able to
tender funds.” Such an allegation was insufficient to satisfy the tender
requirement. (See Ram v. OneWest Bank, FSB, supra, 234 Cal.App.4th at
pp. 10–11; Fonteno v. Wells Fargo Bank, N.A. (2014) 228 Cal.App.4th 1358,
1372–1374 [calling plaintiffs’ allegation that they were “ready, willing and




                                      49
able” to make partial payments “flawed” and holding instead that full tender
was equitably excused].)
      Morris argues it would be inequitable to require strict compliance with
the tender rule. True, there are exceptions to the rule, including when its
enforcement would be inequitable (Lona v. Citibank, N.A. (2011)
202 Cal.App.4th 89, 112–115), but the trial court found the amended
complaint makes no allegation of facts that would support an exception. Nor
does she make any meaningful argument on appeal to support her position
that enforcement would be inequitable. To support the argument that
enforcement would be inequitable, she refers as factual support to a
document not in the record. (See ante, fn. 3.) “ ‘[E]very brief should contain a
legal argument with citation of authorities on the points made. If none is
furnished on a particular point, the court may treat it as waived, and pass it
without consideration.’ ” (People v. Stanley (1995) 10 Cal.4th 764, 793; see
Duncan v. Ramish (1904) 142 Cal. 686, 689–690 [rejecting “skeleton”
arguments].) Even more fundamentally, Morris fails to allege that U.S. Bank
was not a bona fide purchaser for value or that it took title with knowledge of
any claim to title from Morris or any other party. Thus, her allegations, even
if in all other respects true, and even if she had some basis to overcome the
tender rule and save her eighth and ninth causes of action against Chase and
Rushmore, are still insufficient to overcome the conclusive presumption
favoring the validity of the trustee’s sale vis-à-vis U.S. Bank. (Moeller, supra,
25 Cal.App.4th at pp. 830–831.)
   G. Eleventh Cause of Action (Bus. & Prof. Code, § 17200 et seq.)
      Against Chase and Rushmore
      The trial court concluded Morris could not state a viable UCL cause of
action because the amended complaint was “bereft of allegations” showing
Morris suffered economic injury and causation. Here, too, it was correct. To


                                     50
have standing, an individual seeking to enforce the UCL is required to allege
he or she “suffered injury in fact” and “lost money or property as a result of
the unfair competition.” (Bus. & Prof. Code, § 17204; see Kwikset Corp. v.
Superior Court (2011) 51 Cal.4th 310, 334–337.)
      The first amended complaint makes clear that Morris’s UCL cause of
action derives from her claims under sections 2923.6 and 2923.7 and her
negligence claim. Business and Professions Code section 17200 “ ‘ “borrows”
violations of other laws and treats them as unlawful practices’ that the unfair
competition law makes independently actionable.” (Cel-Tech
Communications, Inc. v. Los Angeles Cellular Telephone Co. (1999) 20 Cal.4th
163, 180; see Krantz v. BT Visual Images (2001) 89 Cal.App.4th 164, 178
[unfair competition cause of action stands or falls depending on fate of
antecedent substantive cause of action].) In Taniguchi v. Restoration Homes
LLC (2019) 43 Cal.App.5th 478, 490–491, Division Two of this district held a
violation of section 2924c, which protects a borrower’s right to reinstatement
of the loan, supports a cause of action under the UCL.
      Notably, however, restitution is the only form of monetary recovery
allowed under the UCL. (Bus. & Prof. Code, § 17203; Korea Supply Co. v.
Lockheed Martin Corp. (2003) 29 Cal.4th 1134, 1146–1148.) The kinds of
consequential damages alleged in Morris’s HBOR causes of action and in the
UCL cause of action itself, which amount to a literal litany of lost
opportunities, are not recoverable in a UCL cause of action. The UCL
expressly authorizes an order “restor[ing] to any person in interest any
money or property, real or personal, which may have been acquired by means
of such unfair competition.” (Bus. & Prof. Code, § 17203.) Thus, if she could
pass the “by means of ” test she could arguably seek return of her house as a
form of restitution.



                                     51
      But Morris is not seeking and cannot amend her complaint to seek
recovery of her house from Chase or Rushmore. Morris admits U.S. Bank
now has title to the house, and she has alleged no UCL violation against
U.S. Bank. We therefore affirm the trial court’s order sustaining the
demurrers and denying leave to amend on the eleventh cause of action and
the judgments entered thereon because the remedy Morris seeks, to the
extent it might qualify as restitution, is not available against the alleged
anticompetitive wrongdoers.
                            III. DISPOSITION
      The judgment of dismissal is affirmed for U.S. Bank on all causes of
action asserted against it. The judgment is reversed as to Chase and
Rushmore on the first, second, and third causes of action and the trial court
is directed to enter a new and different order overruling the demurrers with
respect to those claims. The judgments on the remaining causes of action are
affirmed. The cause is remanded for further proceedings consistent with this
opinion. Morris shall recover her costs on appeal from Chase and Rushmore.
U.S. Bank shall recover its costs on appeal from Morris.

                                                     STREETER, J.

WE CONCUR:

POLLAK, P. J.
BROWN, J.




                                     52
Trial Court: Superior Court of California, County of Contra Costa

Trial Judge: Hon. Steven K. Austin

Counsel:     Bulgucheva Law, Lilia Bulgucheva, for Plaintiff and Appellant.

             Dykema Gossett, Ashley R. Fickel and Cory L. Webster, for
               Defendant and Respondent JP Morgan Chase Bank, N.A.
             Kirby & McGuinn, Jana Logan and Matthew H. Aguirre, for
                Defendants and Respondents Rushmore Loan Management
                Services LLC; U.S. Bank, N.A. as Legal Title Trustee for
                Truman 2016 SC6 Legal Title Trust.




                                     53